Name: 78/808/EEC: Commission Decision of 20 September 1978 amending Decision 72/356/EEC on statistical surveys of milk and milk products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-04

 Avis juridique important|31978D080878/808/EEC: Commission Decision of 20 September 1978 amending Decision 72/356/EEC on statistical surveys of milk and milk products Official Journal L 279 , 04/10/1978 P. 0014 - 0018 Greek special edition: Chapter 03 Volume 22 P. 0223 Spanish special edition: Chapter 03 Volume 15 P. 0023 Portuguese special edition Chapter 03 Volume 15 P. 0023 ****( 1 ) OJ NO L 179 , 7 . 8 . 1972 , P . 2 . ( 2 ) OJ NO L 84 , 31 . 3 . 1978 , P . 49 . ( 3 ) OJ NO L 246 , 30 . 10 . 1972 , P . 1 . ( 4 ) OJ NO L 114 , 30 . 4 . 1976 , P . 1 . COMMISSION DECISION OF 20 SEPTEMBER 1978 AMENDING DECISION 72/356/EEC ON STATISTICAL SURVEYS OF MILK AND MILK PRODUCTS ( 78/808/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/280/EEC OF 31 JULY 1972 ON THE STATISTICAL SURVEYS TO BE MADE BY MEMBER STATES ON MILK AND MILK PRODUCTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/320/EEC ( 2 ), AND IN PARTICULAR ARTICLES 3 ( 2 ) AND 6 ( 1 ) THEREOF , HAVING REGARD TO DIRECTIVE 78/320/EEC , AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS , FOLLOWING THE EXPERIENCE GAINED DURING THE INITIAL YEARS OF OPERATION , IN ORDER TO ENSURE THAT STATISTICS ARE CONTINUOUSLY ADAPTED TO ECONOMIC CONDITIONS IT IS NECESSARY TO AMEND THE LIST OF MILK PRODUCTS AND THE MODELS OF THE INFORMATION TABLES WHICH APPEAR IN THE ANNEX TO COMMISSION DECISION 72/356/EEC OF 18 OCTOBER 1972 , LAYING DOWN IMPLEMENTING PROVISIONS FOR THE STATISTICAL SURVEYS ON MILK AND MILK PRODUCTS ( 3 ), AS AMENDED BY DECISION 76/430/EEC ( 4 ); WHEREAS , IN VIEW OF SERIOUS DIFFICULTIES ENCOUNTERED , IT IS NECESSARY FOR PURPOSES OF DIRECTIVE 78/320/EEC TO MAKE CERTAIN TRANSITIONAL PROVISIONS AS REGARDS THE COMMUNICATION OF REGIONAL DATA IN GERMANY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1980 , DECISION 72/356/EEC IS AMENDED AS FOLLOWS : 1 . IN ANNEX 1 , THE LIST OF MILK PRODUCTS COVERED BY THE SURVEYS IS REPLACED BY THE LIST IN THE ANNEX TO THE PRESENT DECISION . 2 . IN ANNEX II , THE MODEL TABLES USED FOR THE TRANSMISSION OF INFORMATION ARE AMENDED AS FOLLOWS : 2.1 . IN TABLES 2 AND 3 AN ESTIMATE OF THE ' PROTEIN CONTENT OF COWS ' MILK COLLECTED ' IS ADDED . 2.2 . IN TABLE 3 ( PART B ) THE LIST OF MILK PRODUCTS IS REPLACED BY THAT SET OUT IN THE ANNEX TO THE PRESENT DECISION . 2.3 . IN TABLE 5 ( PARTS A AND B ) A COLUMN RELATING TO WHEY IS ADDED . 2.4 . IN TABLE 6 ( PART B ), THE FOLLOWING IS ADDED : ( A ) THE PRODUCTS CODED 231 , 232 , 272 AND 273 IN THE ANNEX TO THE PRESENT DECISION , ( B ) THE ITEM ' OTHER SOURCES ' , ( C ) A COLUMN RELATING TO WHEY ; AND THE FOLLOWING ARE DELETED : THE COLUMNS RELATING TO MILK MASS AND FATS . 2.5 . A TABLE 11.11 RELATING TO DRINKING MILK IS ADDED TO TABLE 11.1 . ARTICLE 2 NOTWITHSTANDING THE PROVISIONS OF ARTICLE 4 ( 2 ) 3 ( A ) OF DIRECTIVE 72/280/EEC , THE FEDERAL REPUBLIC OF GERMANY IS AUTHORIZED TO NOTIFY THE FAT CONTENT OF MILK BY ' BUNDESLAND ' UNTIL 31 DECEMBER 1982 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 SEPTEMBER 1978 . FOR THE COMMISSION FRANCOIS-XAVIER ORTOLI VICE-PRESIDENT **** ANNEX LIST OF MILK PRODUCTS ( REFERRED TO IN ARTICLE 3 ( 2 ) OF THE DIRECTIVE OF 31 JULY 1972 ) // // PRODUCTS CODE // DESCRIPTION // // 1 // FRESH PRODUCTS // 11 // DRINKING MILK // 111 // RAW MILK ( 1 ) // 112 // WHOLE MILK ( 2 ) // 1121 // PASTEURIZED // 1122 // STERILIZED ( 3 ) // 1133 // UPERIZED ( 3 ) // 113 // SEMI-SKIMMED MILK ( 4 ) // 1131 // PASTEURIZED // 1132 // STERILIZED ( 3 ) // 1133 // UPERIZED // 114 // SKIMMED MILK ( 5 ) // 12 // BUTTERMILK // 13 // CREAM ( 6 ) ( 7 ) // // OF A FAT CONTENT BY WEIGHT // 131 // NOT EXCEEDING 21 % // 132 // FROM 21 % UP TO AND INCLUDING 29 % // 133 // FROM 29 % UP TO AND INCLUDING 45 % // 134 // OVER 45 % // 14 // ACIDIFIED MILK // // ( YOGHURTS AND OTHER ) // 141 // WITH ADDITIVES // 1411 // BASED ON CREAM OR WHOLE MILK // 1412 // BASED ON PARTLY SKIMMED MILK // 1413 // BASED ON SKIMMED MILK // 142 // WITHOUT ADDITIVES // 1421 // BASED ON CREAM OR WHOLE MILK // 1422 // BASED ON PARTLY SKIMMED MILK // 1423 // BASED ON SKIMMED MILK // 15 // DRINKS WITH A MILK BASE // 151 // WHOLE MILK // 152 // PARTLY SKIMMED MILK // 153 // SKIMMED MILK // **** // // PRODUCTS CODE // DESCRIPTION // // 16 // OTHER FRESH PRODUCTS ( 8 ) // // ( MILK JELLY AND OTHERS ) // 161 // BASED ON CREAM // 162 // BASED ON WHOLE MILK // 163 // BASED ON PARTLY SKIMMED MILK // 164 // BASED ON SKIMMED MILK // 2 // MANUFACTURED PRODUCTS // 21 // CONCENTRATED MILK // 211 // NOT SWEETENED // 2111 // PARTLY OR WHOLLY SKIMMED // 2112 // WHOLE ( 9 ) // 212 // SWEETENED // 2121 // PARTLY OR WHOLLY SKIMMED // 2122 // WHOLE ( 9 ) // 22 // MILK POWDER ( 10 ) // 221 // CREAM MILK POWDER // 222 // WHOLE MILK POWDER // 223 // PARTLY SKIMMED-MILK POWDER // 224 // SKIMMED-MILK POWDER // 225 // BUTTERMILK POWDER // 23 // BUTTER , TOTAL // 231 // BUTTER // 232 // RENDERED BUTTER AND BUTTEROIL ( 11 ), OF A FAT CONTENT 95 % AND MORE // 24 // CHEESE ( 12 ) ( ALL TYPES ) // // SUBDIVIDED ACCORDING TO TYPE AND FAT CONTENT // 241 ( 12 ) // MANUFACTURED FROM COWS ' MILK AND FROM A MIXTURE WITH OTHER TYPES OF MILK // 242 ( 12 ) // MANUFACTURED FROM EWES ' MILK AND FROM A MIXTURE WITH GOATS ' MILK // 243 ( 12 ) // MANUFACTURED FROM GOATS ' MILK // 244 ( 12 ) // MANUFACTURED FROM BUFFALO MILK // 25 // PROCESSED CHEESE ( 13 ) // 26 // CASEINS AND CASEINATES // 27 // WHEY , TOTAL AVAILABILITIES ( LIQUID EQUIVALENT STATE ) // 271 // WHEY USED IN THE LIQUID STATE ( 14 ) // 272 // WHEY USED IN THE CONCENTRATED STATE // 273 // WHEY IN POWDER OR BLOCK // 274 // LACTOSE ( MILK SUGAR ) // 275 // LACTALBUMIN // 28 // CHOCOLATE CRUMB // **** NOTES ON THE LIST OF PRODUCTS ( 1 ) RAW MILK : MILK WHICH HAS NOT BEEN HEATED OR SUBJECTED TO TREATMENT HAVING THE SAME EFFECT ( COUNCIL REGULATION ( EEC ) NO 1411/71 OF 29 . 6 . 1971 , OJ NO L 148 , 3 . 7 . 1971 ). ( 2 ) FULL CREAM MILK : MILK WHICH HAS BEEN SUBJECT TO AT LEAST ONE HEAT TREATMENT OR AN AUTHORIZED TREATMENT OF EQUIVALENT EFFECT BY A MILK PROCESSOR AND WHOSE FAT CONTENT IS EITHER AT LEAST 3.50 % NATURALLY OR HAS BEEN BROUGHT TO AT LEAST 3.50 % ( COUNCIL REGULATION ( EEC ) NO 1411/71 OF 29 . 6 . 1971 , OJ NO L 148 , 3 . 7 . 1971 ). ( 3 ) MEMBER STATES WHICH MAKE NO DISTINCTION BETWEEN STERILIZED MILK OR UPERIZED MILK MAY GROUP THESE HEADINGS . ( 4 ) SEMI-SKIMMED MILK : MILK WHICH HAS BEEN SUBJECT TO AT LEAST ONE HEAT TREATMENT OR AN AUTHORIZED TREATMENT OF EQUIVALENT EFFECT BY A MILK PROCESSOR AND WHOSE FAT CONTENT HAS BEEN BROUGHT TO AT LEAST 1.50 % AND AT MOST 1.80 % ( COUNCIL REGULATION ( EEC ) NO 1411/71 OF 29 . 6 . 1971 , OJ NO L 148 , 3 . 7 . 1971 ). ( 5 ) SKIMMED MILK : MILK WHICH HAS BEEN SUBJECT TO AT LEAST ONE HEAT TREATMENT OR AN AUTHORIZED TREATMENT OF EQUIVALENT EFFECT BY A MILK PROCESSOR AND WHOSE FAT CONTENT HAS BEEN BROUGHT TO NOT MORE THAN 0.30 % ( COUNCIL REGULATION ( EEC ) NO 1411/71 OF 29 . 6 . 1971 , OJ NO L 148 , 3 . 7 . 1971 ). ( 6 ) PASTEURIZED , STERILIZED OR UPERIZED . ( 7 ) INCLUDING ACIDIFIED MILK . ( 8 ) MEMBER STATES SHALL LIST UNDER THIS HEADING ALL FRESH MILK PRODUCTS NOT ELSEWHERE SPECIFIED AND SHALL MAKE A SEPARATE RETURN FOR EACH PRODUCT . ( 9 ) OF A FAT CONTENT OF MORE THAN 7 % . ( 10 ) INCLUDING MILK POWDER IN POWDERED FOODS FOR INFANTS AND IN FEEDINGSTUFFS MANUFACTURED IN DAIRIES . ( 11 ) ONLY IF PRODUCED DIRECTLY FROM CREAM OR WHEY . ( 12 ) THE COMMISSION SHALL REGROUP THE TYPES OF CHEESE SUPPLIED BY MEMBER STATES ACCORDING TO THE WEIGHT OF WATER IN THE NON-FATTY MATTER . THE FAT CONTENT INDICATION OF EACH CHEESE TYPE MUST ENABLE A CLASSIFICATION TO BE MADE IN EIGHT GROUPS : 0 ; MORE THAN 0 TO 10 ; MORE THAN 10 TO 20 ; MORE THAN 20 TO 30 ; MORE THAN 30 TO 40 ; MORE THAN 40 TO 45 ; MORE THAN 45 TO 50 ; MORE THAN 50 . ( 13 ) INCLUDING PROCESSED CHEESE PREPARATIONS . ( 14 ) USED OR SUPPLIED MAINLY AS CATTLE FEED .